 Case 18-31185     Doc 46   Filed 01/03/19 Entered 01/03/19 13:29:13    Desc Main
                             Document     Page 1 of 10


                     UNITED STATES BANKRUPTCY COURT
                      NORTHERN DISTRICT OF ILLINOIS
                             EASTERN DIVISION

         In re:                            Chapter 11

         Harlow N. Higinbotham,            Bankruptcy No. 18-31185

                            Debtor.        Honorable LaShonda A. Hunt


                              NOTICE OF MOTION
     Please take notice that, on January 10, 2019, at 10:00 a.m., or as soon
thereafter as counsel may be heard, the undersigned shall appear before the
Honorable LaShonda A. Hunt, United States Bankruptcy Judge for the Northern
District of Illinois, in Courtroom 719 of the United States Courthouse, at 219 South
Dearborn Street, Chicago, Illinois, to present the Motion of Wipaporn
Teekhungam and the Parties’ Minor Children for an Extension of Time in
which to File Objections to Debtor’s Claims of Exemption, a copy of which is
included herewith and served upon you, at which time and place you may appear.

Dated: January 3, 2019                       Wipaporn Teekhungam, A.H, a
                                             minor, A.H., a minor, and A.H., a
                                             minor
                                             By: /s/ Deborah K. Ebner
                                             One of Their Attorneys

William J. Factor (6205675)
Deborah K. Ebner, Of Counsel (6181615)
Jeffrey K. Paulsen (6300528)
FACTORLAW
105 W. Madison Street, Suite 1500
Chicago, IL 60602
Tel:    (847) 239-7248
Fax: (847) 574-8233
Email: wfactor@wfactorlaw.com
        dkebner@deborahebnerlaw.com
        jpaulsen@wfactorlaw.com




     {00130454}
  Case 18-31185      Doc 46   Filed 01/03/19 Entered 01/03/19 13:29:13    Desc Main
                               Document     Page 2 of 10


                              CERTIFICATE OF SERVICE
       I, Deborah K. Ebner, an attorney, hereby certify that on January 3, 2019,
pursuant to Section II.B.4 of the Administrative Procedures for the Case
Management/Electronic Case Filing System and Fed.R.Civ.P. 5(a), I caused a copy
of the foregoing Notice of Motion and the accompanying Motion to be served
electronically through the Court’s Electronic Notice for Registrants on all persons
identified as Registrants on the Service List below and by U.S. mail on all other
persons identified on the Service List.

                                                /s/ Deborah K. Ebner
                                     SERVICE LIST
Registrants
(Service via ECF)

Bianca E. Ciarroni            bciarroni@freeborn.com, bkdocketing@freeborn.com

Michael K. Desmond            mdesmond@fslegal.com, dorisbay@fslegal.com

Deborah K. Ebner              dkebner@deborahebnerlaw.com,
                              webmaster@debnertrustee.com,
                              lizd@deborahebnerlaw.com

William J. Factor             wfactor@wfactorlaw.com, wfactorlaw@gmail.com,
                              bharlow@wfactorlaw.com, wfactor@ecf.inforuptcy.com,
                              wfactormyecfmail@gmail.com,
                              factorwr43923@notify.bestcase.com

Shira R. Isenberg             sisenberg@freeborn.com, bkdocketing@freeborn.com,
                              jhazdra@ecf.inforuptcy.com

Patrick S. Layng              USTPRegion11.ES.ECF@usdoj.gov

Jeffrey K. Paulsen            jpaulsen@wfactorlaw.com, bharlow@wfactorlaw.com,
                              jpaulsen@ecf.inforuptcy.com

Nathan Q. Rugg                Nathan.Rugg@bfkn.com, jean.montgomery@bfkn.com

Gregory K. Stern              greg@gregstern.com, steve_horvath@ilnb.uscourts.gov

Stephen G. Wolfe              steve.g.wolfe@usdoj.gov, jennifer.r.toth@usdoj.gov




{00130454}                                —2—
  Case 18-31185    Doc 46   Filed 01/03/19 Entered 01/03/19 13:29:13   Desc Main
                             Document     Page 3 of 10


Non-Registrants
(Service via U.S. Mail)

Harlow N. Higinbotham
RD No. 2
2002 East Cass St.
Joliet, IL 60432




{00130454}                            —3—
 Case 18-31185          Doc 46   Filed 01/03/19 Entered 01/03/19 13:29:13      Desc Main
                                  Document     Page 4 of 10


                          UNITED STATES BANKRUPTCY COURT
                           NORTHERN DISTRICT OF ILLINOIS
                                  EASTERN DIVISION

          In re:                                 Chapter 11

          Harlow N. Higinbotham,                 Bankruptcy No. 18-31185

                                 Debtor.         Honorable LaShonda A. Hunt


           MOTION OF WIPAPORN TEEKHUNGAM AND THE PARTIES’
            MINOR CHILDREN FOR EXTENSION OF TIME TO OBJECT
                  TO DEBTOR’S CLAIMS OF EXEMPTIONS
     Now come Wipaporn Teekhungam and the Parties’ Minor Children
(collectively referred to as Movants), and in support of their motion for extension of
time in which to file an objection to Debtor’s claims of Exemption, state as follows:

     1.     This is a core proceeding concerning the administration of this estate
pursuant to 28 USC Section 157(b)(2)(A).

     2.     This case was filed pursuant to Chapter 11 of the United States
Bankruptcy Code on November 5, 2018. Thereafter Debtor filed a list of property
claimed as exempt from creditor attachment. A true and correct copy of that list of
exempt property is attached hereto and incorporated here in as Exhibit A.

     3.     A meeting of creditors was convened on December 11, 2018, and
concluded on that date.

     4.     Section 522(l) of the Bankruptcy Code provides:
                  The debtor shall file a list of property that the debtor
                  claims is exempt under Subsection (b) of this Section. If
                  the debtor does not file such a list, a dependent of the
                  debtor may file such a list, or may claim property of the
                  estate on behalf of the debtor. Unless a party in interest
                  objects, the property claimed as exempt on such list is
                  exempt.




     {00130454}
  Case 18-31185      Doc 46    Filed 01/03/19 Entered 01/03/19 13:29:13    Desc Main
                                Document     Page 5 of 10



       5.    Rule 4003(b) of the Federal Rules of Bankruptcy Procedure sets forth the
deadline within which objections to claimed exemptions are to be filed. Specifically,
                A party in interest may file an objection to the list of
               property claimed as exempt only within 30 days after the
               meeting of creditors held under § 341(a) is concluded or
               within 30 days after any amendment to the list or
               supplemental schedules is filed, which is later.

       6.    Taylor v. Freeland & Kronz, 503 U.S. 638 (1992), is the leading case in
the nation interpreting the above code sections. The Court clearly held that a
Trustee may not contest the validity of a claimed exemption after the Rule 4003(b)
30-day period has expired. Failure to file a timely objection is an absolute bar to
consideration of the merit of the exemptions. In re Kazi, 985 F.2d 318, 320 (7th Cir.
1993). See also In re Rosenzweig, 245 B.R. 836 (N.D. Ill. 2000).

       7.    The Court has encouraged the parties to negotiate with one another in
order to narrow the differences between the parties. Movants have abided by and
continue to abide by the Court’s request, but the process of negotiation is time
consuming given the number of attorneys involved, and other difficult
considerations. Time devoted to settlement efforts have interrupted the time that
otherwise would have been used to complete due diligence investigation of not only
the validity of the claimed exemptions, but the preparation of properly articulated
objections, to the extent necessary. Under the circumstances, Movants are unable
to complete necessary due diligence requirements prior to the current deadline of
January 10, 2019. Accordingly, Movants believe that a request for extension is
reasonable under the circumstances.

       Wherefore, Teekhungam and the children respectfully request that the Court
extend the date by which Movant have to object to the Exhibit A exemptions to and
including February 14, 2019, and grant such further relief as is appropriate in the
circumstances.




{00130454}                                —2—
  Case 18-31185   Doc 46   Filed 01/03/19 Entered 01/03/19 13:29:13   Desc Main
                            Document     Page 6 of 10


Dated: January 3, 2019                     Respectfully submitted,

                                           Wipaporn Teekhungam, A.H, a
                                           minor, A.H., a minor, and A.H., a
                                           minor

                                           By: /s/ Deborah K. Ebner
                                           One of Their Attorneys

William J. Factor (6205675)
Deborah K. Ebner, Of Counsel (6181615)
Jeffrey K. Paulsen (6300528)
FACTORLAW
105 W. Madison Street, Suite 1500
Chicago, IL 60602
Tel:    (847) 239-7248
Fax: (847) 574-8233
Email: wfactor@wfactorlaw.com
        dkebner@deborahebnerlaw.com
        jpaulsen@wfactorlaw.com




{00130454}                           —3—
Case 18-31185      Doc 46   Filed 01/03/19 Entered 01/03/19 13:29:13   Desc Main
                             Document     Page 7 of 10
      




                        Exhibit A




     {00101048}                           
Case 18-31185   Doc 46
                    34   Filed 01/03/19
                               12/10/18 Entered 01/03/19
                                                 12/10/18 13:29:13
                                                          16:35:30   Desc Main
                          Document
                          Document Page Page10
                                            8 of
                                               of10
                                                  15
Case 18-31185   Doc 46
                    34   Filed 01/03/19
                               12/10/18 Entered 01/03/19
                                                 12/10/18 13:29:13
                                                          16:35:30   Desc Main
                          Document
                          Document Page Page11
                                            9 of
                                               of10
                                                  15
Case 18-31185   Doc 46
                    34   Filed 01/03/19
                               12/10/18 Entered 01/03/19
                                                 12/10/18 13:29:13
                                                          16:35:30   Desc Main
                          Document      Page 10
                                             12 of 10
                                                   15
